DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see the claim amendments, filed 7/26/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696.
Regarding claim 1, Park (figures 2 & 6) teaches a semiconductor package structure, comprising:
a first conductive structure 202;
a plurality of first semiconductor elements 208/209 disposed on the first conductive structure 202;
a second conductive structure 104 disposed above the first semiconductor elements 208/209; and
a plurality of second semiconductor elements 604/610 disposed on the second conductive structure 104; and
a bonding wire 212 electrically connecting the second conductive structure 104 and the first conductive structure 202.
Park, which teaches the active surface is facing away, fails to teach each of the first semiconductor elements 208/209 having an active surface facing the first conductive structure 202.
Lu (figures 4 & 5) teaches each of the first semiconductor elements 52 having an active surface facing the first conductive structure 212.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lu in the invention of Park because in figures 4 & 5 
With respect to claim 2, Park (figures 2 & 6) teaches an encapsulant 102/214, the first conductive structure 202 has a top surface and includes a plurality of wire bonding pads (where wires 212 attach to 202) exposed from the top surface, the second conductive structure 104 includes a plurality of wire bonding pads (where wires 212 attach to 104), and the encapsulant 102/214 covers the wire bonding pads (where wires 212 attach to 202) of the first conductive structure 202 and the wire bonding pads (where wires 212 attach to 104) of the second conductive structure 104.
As to claim 27, Park (figures 1, & 2) teaches the second conductive structure 104 defines an opening 108 by two lateral surfaces, the opening 108 extends through the second conductive structure 104, and the bonding wire 212 passes through the opening 108 of the second conductive structure 104 and electrically connects the first conductive structure 202.

Concerning claim 29, Park (figure 2) teaches an encapsulant 102/214 contacting a top surface of the first conductive structure 202 and a top surface of the second conductive structure 104.
Pertaining to claim 30, Park (figure 2) teaches the encapsulant 102/214 contacts a sidewall of the opening 108 of the second conductive structure 104.
In claim 31, Park (figure 6) teaches each of the second semiconductor elements 604/610 has an active surface (where 606 attaches to 604/610) facing the second conductive structure 104.
Regarding claim 32, Park (figure 2) teaches a plurality of solder bumps 206 disposed on a bottom surface of the first conductive structure 202.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696, as applied to claim 1 above, and further in view of Ibrahim et al., US 9,064,838.
With respect to claim 33, Park (figure 2) teaches an encapsulant 102/214 encapsulating the first semiconductor elements 208/209 but Park fails to teach 
Ibrahim teaches encapsulating 106 the second semiconductor element 103 within the thermal structure 107.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulant of Ibrahim in the invention of Park because Ibrahim teaches it is commonly known to one of ordinary skill in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 9, 10, 14, 34, and 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696.
As to claim 9, Park (figures 1, 2 & 6) teaches a semiconductor package structure, comprising:
a first conductive structure 202;
at least one first semiconductor element 209/210 disposed on the first conductive structure 202;
a second conductive structure 104 disposed above the first semiconductor element 209/210, and defining an opening 108 extending through the second conductive structure 104 (figure 1);
at least one second semiconductor element 604/610 disposed on the second conductive structure 104, and the second semiconductor element 604/610 having an 
a bonding wire 212 passing through the opening 108 of the second conductive structure 104, and electrically connecting the first conductive structure 202 and the second conductive structure 104.
Park, which teaches the active surface is facing away, fails to teach each of the first semiconductor elements 208/209 having an active surface facing the first conductive structure 202.
Lu (figures 4 & 5) teaches each of the first semiconductor elements 52 having an active surface facing the first conductive structure 212.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Lu in the invention of Park because in figures 4 & 5 Lu teaches both configurations are conventionally known equivalents. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Bond wires having the active side up and solder balls having the active side down are known to be interchangeable to skilled artisans.

Concerning claim 34, Park (figure 6) teaches the at least one second semiconductor element 604/610 includes a plurality of second semiconductor elements 604/610, and the opening 108 is located at a side of a combination of the second semiconductor elements 604/610.
Pertaining to claim 37, Park (figure 6) teaches at least one first semiconductor element 209/210 includes a plurality of first semiconductor elements 209/210 disposed side by side, and the at least one second semiconductor element 604/610 includes a plurality of second semiconductor elements 604/610 disposed side by side.
In claim 38, Park (figures 1, 2 & 6) teaches the first conductive structure 202 includes a plurality of wire bonding pads (where 212 attaches to 202) located at a side of a combination of the first semiconductor elements 209/210, the second conductive structure 104 includes a plurality of wire bonding pads (where 212 attaches to 104) located at a side of a combination of the second semiconductor elements 104, and the wire bonding pads (where 212 attaches to 104) of the second conductive structure 104 are electrically connected to the wire bonding pads (where 212 attaches to 202) of the first conductive structure 202 through the bonding wire 212.
Regarding claim 39, Park (figure 2) teaches a plurality of solder bumps 206 disposed on a bottom surface of the first conductive structure 202.
.
Claims 12, 35, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 8,102,666, in view of Lu et al., US 2007/0278696, as applied to claim 9 above, and further in view of Ibrahim et al., US 9,064,838.
As to claim 12, Park (figure 6) fails to teach the second semiconductor element 604/610 has a top surface covered by an encapsulant inside the thermal structure 502.
Ibrahim (figure 1) teaches encapsulating 106 the top surface of the second semiconductor element 103 within the thermal structure 107.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the encapsulant and thermal structure of Ibrahim in the invention of Park because Ibrahim teaches it is commonly known equivalent structure.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 35, Park teaches an encapsulant 102/214 encapsulating the first semiconductor element and Ibrahim teaches an encapsulant 106 encapsulating the second semiconductor element 103.
Concerning claim 36, Park (figure 2) the encapsulant 102/214 contacts a top surface of the first conductive structure 202, a top surface of the second conductive structure 104, and a sidewall of the opening 108 of the second conductive structure 104.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	8/11/21